PER CURIAM
Defendant appeals his convictions and sentences for numerous crimes. We affirm without discussion his first three assignments of error. In his fourth assignment of error, defendant asserts that the trial court erred in failing to merge his conviction for conspiracy to commit first-degree assault with his conviction for first-degree assault. The state concedes that those convictions should merge. We agree.
ORS 161.485(3) provides that a person “shall not be convicted on the basis of the same course of conduct of both the actual commission of an offense and * * * conspiracy to commit that offense.” The convictions at issue concerned the same course of conduct. Thus, defendant is correct that he could not be convicted of both the inchoate crime and the completed crime. See State v. Watson, 180 Or App 320, 43 P3d 444, rev den, 334 Or 289 (2002).
Reversed and remanded with instructions to merge convictions for conspiracy to commit first-degree assault and first-degree assault and for resentencing; otherwise affirmed.